          Case 1:18-cr-00446-AJT Document 22 Filed 03/29/19 Page 1 of 2 PageID# 488
                                 UNITED STATES DISTRICT COURT
                                   SENTENCING MINUTES

Date: 3/29/2019
Time: 10:33-11:50                                                         Case No.:     1:18-CR-446
    12:05-12:59                                                           Judge:       Hon. Anthony J. Trenga
                                                                          Reporter :    Rhonda Montgomery
UNITED STATES of AMERICA                                                  Deputy Clerk: Dani Zirk
                                                                          Interpreter:
           V.                                                             Language:

BRIAN THOMAS SAPP

Counsel for Defendant                                                   Counsel for Government
Robert Jenkins                                                          Russell Carlberg

Court adopts PSI (X) without exceptions ( ) with exceptions: Govt.’s corrections to the PSIR have been made in the
Addendum. Deft. objects to the 2-level enhancement for breach of private or public trust - overruled.

SENTENCING GUIDELINES :                                            Court departs from Guidelines pursuant to:
Offense Level: 28
Criminal History:     I                                                       USSG 5H1.4
Imprisonment Range: Count 1: 78 to 97 months                                       USSG 5K1.1
                  Count 2: 2 years consecutive to all other counts
Supervised Probation: Ineligible
Supervised Release: Count 1: 1 to 3 years                                         USSG 5K2.12
                      Count 2: 1 year                                             USSG 5C1.2
Fine Range: $ 25,000 to $3,605,960
Restitution $ 2,311,330.12
Special Assessment: $200 ($100 as to each count)

JUDGMENT OF THE COURT:
BOP for a term of 108 months. This term of imprisonment consists of 84 months as to Count 1 and 24 months as to
Count 2, to be served consecutively.
Supervised Release for a total of 4 years, with special conditions. This term consists of 3 years and to Count 1 and 1 year as
to Count 2, to be served consecutively.
Supervised Probation for      months, with special conditions.
Fine Imposed of $       due and payable immediately.
Restitution of $ 2,311,330.12 payable immediately, with any unpaid balance to be paid in equal monthly installments of
$200, to commence within 60 days of release, until paid in full.
Special Assessment $200 ($100 as to each count)
(X) Fine/costs of incarceration waived.

SPECIAL CONDITIONS:
  X The defendant shall pay restitution totaling $2,311,330.12. Restitution is payable immediately, with any
remaining balance to paid in equal monthly installments of $200, to commence within 60 days of release, until paid
in full. Each restitution payment shall be divided proportionately among the victims.
  X The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritances,
judgments, and any anticipated or unexpected financial gains, to the outstanding court-ordered financial obligation,
or in a lesser amount to be determined by the court, upon the recommendation of the probation officer.
  X The defendant shall not incur new credit charges or open additional lines of credit without the approval of the
probation officer.
  X The defendant shall provide the probation officer access to any requested financial information.
  X The defendant is prohibited from engaging in any aspect of the banking business, or any similar occupation
where the defendant would have access to money.
  X The defendant shall maintain full-time, verifiable employment, other than self-employment, and shall provide
the probation officer access to any requested employment records.
          Case 1:18-cr-00446-AJT Document 22 Filed 03/29/19 Page 2 of 2 PageID# 489
  X The defendant shall participate in a program approved by the United States Probation Office for substance
abuse, which program may include residential treatment and testing to determine whether the defendant has reverted
to the use of drugs or alcohol, with partial cost to be paid by the defendant, all as directed by the probation officer.
  X The defendant shall participate in a program approved by the United States Probation Office for mental health
treatment. The cost of this program is to be paid by the defendant as directed by the probation officer. The
presentence report and attachments shall be disclosed to the treatment provider for therapeutic purposes.

RECOMMENDATIONS to BOP:
 X  Dft. to be designated to a facility located near the Western District of Pennsylvania, if available and appropriate
    Dft. designated to facility to participate in ICC (Boot Camp) type program
    Dft. to participate in the BOP 500 Hour Residential Drug Abuse Treatment Program (RDAP).

Defendant: (X) Remanded    ( ) Cont’d on Bond      ( ) Referred to USPO    ( ) Self-surrender
